Title: From John Adams to John Jay, 6 August 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster August 6. 1785
          
          I find the Spirit of the Times very different from that which you and I Saw, when We were here together, in the months of November and december 1783.
          Then, the Commerce of the United States had not fully returned to these Kingdoms: Then, the Nation had not digested, its System, nor determined to adhere So closely to its navigation Acts, relatively to the United States: Then, it was common in Conversation, to hear a respect and regard for America, professed and even boasted of.
          Now, the Boast is that our Commerce has returned to its old Channells and that it can flow in no other. Now the Utmost Contempt of our Commerce is freely expressed, in Pamphlets, Gazettes Coffee houses and in common Street Talk: I wish I could not add to this, the Discourses of Cabinet Councillors, and Ministers of State, as well as Members of both Houses of Parliament.
          The national Judgment and popular Voice, is so decided in favour of the Navigation Acts, that neither Administration nor Opposition, dare avow a Thought of relaxing them farther than has been already done.
          This decided Cast has been given to the public Opinion and the national Councils, by two Facts, or rather Presumptions. the first is that in all Events this Country is Sure of the american Commerce. even in case of War, they think, that British Manufactures will find their Way to the United States, through France, Holland the Austrian Low Countries, Spain, Portugal, Sweeden, the French and Dutch West Indies, and even through Canada And Nova Scotia. the Second is, that the American States are not and cannot be united. The landed Interest will never join with the Commercial Interest, nor the Southern States with the northern in any Measures of Retaliation, or expressions of Resentment. These Things have been So often affirmed to this People by the Refugees, and they have So often repeated them to one another, that they now fully believe them. and I am firmly perswaded they will try the Experiment, as long as they can maintain the Credit of their Stocks. It is our Part then to try our Strength. You know, better than I do whether the States will give Congress, the Power, and whether Congress, when they have the Power, will judge it necessary or expedient to exert it, in its Plenitude.
          You was present in Congress, Sir, in 1774, when many Members discussed in detail the commercial Relations, between the United States, then United Colonies, and Great Britain, Ireland the British West Indies, and all other Parts of the British Empire and Shewed to what a vast amount, the Wealth, Power and Revenue of Great Britain would be affected, by a total Cessation of Exports and Imports. The British Revenue is now in So critical a Situation, that it might be much sooner and more essentially affected, than it could be then. You remember however, Sir, that although the Theory was demonstrated the Practice was found very difficult.
          
          Britain has ventured to begin commercial Hostilities. I call them Hostilities, because their direct Object, is not So much the Increase of their own Wealth, Ships or Sailors, as the Diminution of ours. a Jealousy of our naval Power, is the true Motive, the real Passion which actuates them. They consider the United States as their Rival, and the most dangerous Rival they have in the World. I See clearly they are less afraid of an Augmentation of French Ships and Sailors than American They think they foresee, that if the United States, had the same Fisheries, the Same carrying Trade, and the same Merket for ready built Ships which they had ten Years ago, they would be in so respectable a Posture and so happy in their Circumstances, that their own Seamen, Manufacturers and Merchants too would hurry over to them.
          If Congress Should enter in earnest into this Commercial War, it must necessarily be a long one, before it can fully obtain the Victory, and it may excite Passions on both Sides which may break out into a military War. it is to be hoped therefore that the People and their Councils will proceed with all the Temperance and Circumspection, which Such a State of Things requires. I would not advize to this commercial Struggle if I could See a Prospect of Justice without it, but I do not. every Appearance is on the contrary. I have not indeed obtained any direct Evidence of the Intentions of the Ministry, because I have received no Answer to any of my Letters to Lord Carmarthen. and it Seems to me, to press them, at this Juncture, with any great Appearance of Anxiety, would not be good Policy. Let them hear, a little more News from Ireland, France—and perhaps Spain, as well as America, which I think will opperate in our favour.
          
            John Adams.
          
        